Exhibit 10.1

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT

THIS SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT dated June 19, 2015 (this
“Amendment”) is entered into among GENUINE PARTS COMPANY, a Georgia corporation
(the “Company”), UAP INC., a company constituted under the laws of Quebec
(“UAP”), certain other Subsidiaries of the Company party hereto as Designated
Borrowers (such Designated Borrowers, together with the Company and UAP, the
“Borrowers” and, each a “Borrower”), the Lenders party hereto and BANK OF
AMERICA, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Agreement (as defined below).

RECITALS

WHEREAS, the Company, UAP, and the Designated Borrowers from time to time party
thereto, as Borrowers, certain Subsidiaries of the Borrowers, as Guarantors, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Domestic Swing Line Lender, Canadian Swing Line Lender,
Australian Swing Line Lender and L/C Issuer, are party to that certain
Syndicated Facility Agreement dated as of September 11, 2012 (as amended by that
certain First Amendment to Syndicated Facility Agreement and Consent dated as of
June 11, 2013 and as further amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”);

WHEREAS, the Borrowers have requested certain amendments to the Agreement;

WHEREAS, the Lenders agree to such requested amendments subject to the terms and
conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) On the cover page, (i) “BARCLAYS BANK PLC,” immediately prior to “as
Syndication Agents” is replaced with “JPMORGAN CHASE BANK, N.A.,”,
(ii) “BARCLAYS BANK PLC,” immediately prior to “as Joint Lead Arrangers” is
replaced with “J.P. MORGAN SECURITIES LLC”, (iii) the term “Joint Book Managers”
is replaced with “Joint Bookrunners” and (iv) “BANK OF AMERICA, N.A. (AUSTRALIA
BRANCH)” is replaced with “BANK OF AMERICA, N.A. (AUSTRALIAN BRANCH)”.

(b) The following definitions set forth in Section 1.01 of the Agreement are
hereby amended and restated (or added as applicable) in their entireties to read
as follows:

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Credit Documents, or any successor administrative agent.

“Agency Fee Letter” means the letter agreement, dated as of April 24, 2015,
among the Company, Bank of America and MLPFS.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Second Amendment Effective Date is ONE BILLION TWO HUNDRED
MILLION DOLLARS ($1,200,000,000).



--------------------------------------------------------------------------------

“Australian Swing Line Lender” means Bank of America, N.A. (Australian branch),
in its capacity as provider of Australian Swing Line Loans, or any successor
swing line lender hereunder.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurocurrency Rate plus one
percent (1.00%); and if the Base Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d) if such day relates to any interest rate settings as to a Canadian Swing
Line Loan, means any such day on which dealings in deposits in Canadian Dollars
are conducted by and between banks in Toronto;

(e) if such day relates to any interest rate settings as to an Australian Swing
Line Loan, means any such day on which dealings in deposits in Australian
Dollars are conducted by and between banks in Sydney, Melbourne, New South
Wales, Australia and Hong Kong;



--------------------------------------------------------------------------------

(f) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency; and

(g) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan made to an Australian Borrower, any fundings, disbursements, settlements
and payments in respect of any such Eurocurrency Rate Loan made to an Australian
Borrower, or any other dealings with an Australian Borrower to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan made to
an Australian Borrower, means any such day on which banks are open for business
in Sydney, Australia.

“CDOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.

“CDOR Rate” has the meaning specified in the definition of “Eurocurrency Base
Rate”.

“Designated Lender” has the meaning specified in Section 2.18.

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent, the Required Lenders (in the case of any Revolving Loans
to be denominated in an Alternative Currency), the Canadian Swing Line Lender
(in the case of any Swing Line Loan to be denominated in Canadian Dollars), the
Australian Swing Line Lender (in the case of any Swing Line Loan to be
denominated in Australian Dollars) or the L/C Issuer (in the case of any Letter
of Credit to be denominated in an Alternative Currency), (a) such currency no
longer being readily available, freely transferable and convertible into
Dollars, (b) a Dollar Equivalent is no longer readily calculable with respect to
such currency, (c) providing such currency is impracticable for the Lenders or
(d) no longer a currency in which the Required Lenders are willing to make such
Credit Extensions (each of (a), (b), (c), and (d) a “Disqualifying Event”), then
the Administrative Agent shall promptly notify the Lenders and the Borrowers,
and such country’s currency shall no longer be an Alternative Currency until
such time as the Disqualifying Event(s) no longer exist. Within five
(5) Business Days after receipt of such notice from the Administrative Agent,
the Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate or a
successor thereto as approved by the Administrative Agent (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;

(ii) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “CDOR Rate”) at or
about 10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period;

(iii) in the case of a Eurocurrency Rate Loan denominated in Australian Dollars,
the rate per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
with a term equivalent to the number of months closest to such Interest Period);

(iv) in the case of a Eurocurrency Rate Loan denominated in New Zealand Dollars,
the rate per annum equal to the Bank Bill Reference Bid Rate (“BKBM”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:45 a.m. (Auckland, New
Zealand time) on the Rate Determination Date with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
with a term equivalent to the number of months closest to such Interest Period);

(v) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate designated with respect to such Alternative Currency
at the time such Alternative Currency is approved by the Administrative Agent
and the Lenders pursuant to Section 1.06(a); and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one (1) month commencing
that day; and



--------------------------------------------------------------------------------

(c) for all Non-LIBOR Quoted Currencies, the calculation of the applicable
reference rate shall be determined in accordance with market practice;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Revolving Loans denominated in an
Alternative Currency or made to a Foreign Borrower must be Eurocurrency Rate
Loans.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Revolving Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding taxes imposed under FATCA.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Borrower to any Lender hereunder or under any
other Credit Document, provided that such Lender shall have complied with
Section 3.01(e).

“Executive Officer” shall mean (i) any of the Chief Executive Officer, Chief
Financial Officer, Senior Vice President and Treasurer, Treasurer or Senior Vice
President of Finance of the applicable Loan Party or any other officer of such
Loan Party who assumes the duties and responsibilities of any of the foregoing
officers, (ii) solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.01, the secretary or any assistant secretary of a Loan
Party, and (iii) solely for purposes of notices given pursuant to Article II,
any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any



--------------------------------------------------------------------------------

document delivered hereunder that is signed by an Executive Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Executive Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Executive Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

“Joint Lead Arrangers” means each of MLPFS, SunTrust Robinson Humphrey, Inc.,
Wells Fargo Securities, LLC and J.P. Morgan Securities LLC, each in its capacity
as a joint lead arranger and joint bookrunners.

“L/C Issuer” means (a) Bank of America (through itself or through one of its
designated Affiliates or branch offices), (b) any other willing Lender (through
itself or one of its designated Affiliates or branch offices) with a Revolving
Commitment selected by the Company and reasonably acceptable to the
Administrative Agent, as acknowledged and agreed in writing among such Lender,
the Company and the Administrative Agent and/or (c) any Canadian L/C Issuer, in
each case in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. Notwithstanding the foregoing,
the Lender or the Affiliate of a Lender indicated as “issuer” on Schedule 1.01-1
shall be the L/C Issuer with respect to the Existing Letters of Credit issued by
such Lender or such Affiliate of a Lender.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lenders. The term “Lender” shall include any Designated
Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Administrative Agent; which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Maturity Date” means June 19, 2020 (or, with respect to Approving Lenders for
each extension of the Maturity Date as provided in Section 2.19, such later date
as determined in accordance with Section 2.19); provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint bookrunner.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by an Executive
Officer.



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party or any
Subsidiary and any Swap Bank and (b) all obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Treasury
Management Bank; provided, that Obligations of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.

“PPS Law” means (a) the PPSA; (b) any regulation or subordinated legislation
made under or corresponding to the PPSA; and (c) any amendment made at any time
to any other legislation, regulation or subordinated legislation as a
consequence of the PPSA or any regulation or subordinated legislation made under
or corresponding to the PPSA.

“PPSA” means the Personal Property Securities Act 2009 (Cth).

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Revolving Loan Notice” means a notice of (a) a Borrowing of Revolving Loans,
(b) a conversion of Revolving Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit 2.02(a) or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by an
Executive Officer of the Borrower.

“Second Amendment Effective Date” means June 19, 2015.

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party or any
Subsidiary and (b) any Lender on the Closing Date or Affiliate of such Lender
that is party to a Swap Contract with any Loan Party or any Subsidiary in
existence on the Closing Date; provided, however, that for any Swap Bank to
obtain the benefits of



--------------------------------------------------------------------------------

Section 9.15 or the Guaranty on any date of determination by the Administrative
Agent, the applicable Swap Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Guaranteed Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(d) which shall be substantially in the form of
Exhibit 2.04(d) or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by an Executive Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $225,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party or any Subsidiary and (b) any Lender on the
Closing Date or Affiliate of such Lender that is a party to a Treasury
Management Agreement with any Loan Party or any Subsidiary in existence on the
Closing Date; provided, however, that for any Treasury Management Bank to obtain
the benefits of Section 9.15 or the Guaranty on any date of determination by the
Administrative Agent, the applicable Treasury Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.

(c) The definition of “Applicable Rate” in Section 1.01 of the Agreement is
amended by amending the penultimate sentence in its entirety to read as follows:

The Applicable Rate in effect from the Second Amendment Effective Date to the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.09(c) for the fiscal quarter ending June 30,
2015 shall be determined based upon Pricing Tier III.

(d) The definition of “Exego” in Section 1.01 of the Agreement are deleted in
its entirety.

(e) Section 1.05 of the Agreement is amended by adding the following as a new
clause (c):

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

(f) Section 1.06(a) of the Agreement is amended by replacing “a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars” with “an Eligible Currency”.

(g) The last sentence of Section 2.01 of the Agreement is amended by adding “or
made to a Foreign Borrower” immediately following “denominated in an Alternative
Currency”.



--------------------------------------------------------------------------------

(h) The first sentence of Section 2.02(a) of the Agreement is amended to read as
follows:

Each Borrowing, each conversion of Revolving Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrowers’ irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Revolving Loan Notice.

(i) The second sentence of Section 2.02(a) of the Agreement is amended by
replacing “fourteen (14)” with “seven (7)”.

(j) The fourth sentence of Section 2.02(a) of the Agreement is amended to read
as follows:

Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a Revolving Loan
Notice.

(k) The first sentence of Section 2.04(d) of the Agreement is amended to read as
follows:

Each Borrowing of a Swing Line Loan shall be made upon any Borrower’s
irrevocable notice to the applicable Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) a Swing Line Loan Notice.

(l) The third sentence of Section 2.04(d) of the Agreement is amended to read as
follows:

Each such telephonic notice must be confirmed promptly by delivery to the
applicable Swing Line Lender and the Administrative Agent of a Swing Line Loan
Notice.

(m) The fourth sentence of Section 2.04(d) of the Agreement is amended by
deleting “telephonic” from such sentence.

(n) The first clause of Section 2.05(a)(i) of the Agreement preceding subclause
(A) is hereby amended to read as follows:

Each Borrower may, upon delivery from the Company to the Administrative Agent of
a Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
such notice must be in a form acceptable to the Administrative Agent and,
provided further that

(o) The first clause of Section 2.05(a)(ii) of the Agreement preceding the
proviso is hereby amended to read as follows:

The Company may, upon delivery to the applicable Swing Line Lender of a Notice
of Loan Prepayment (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty;

(p) Section 2.16(b) of the Agreement is amended by deleting the first proviso
thereto.



--------------------------------------------------------------------------------

(q) Article II of the Agreement is amended by adding new Sections 2.18 and 2.19
as follows:

2.18 Designated Lenders.

Each of the Administrative Agent, the L/C Issuer and each Lender at its option
may make any Credit Extension or otherwise perform its obligations hereunder
through any Lending Office (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay any Credit Extension in accordance with the terms of this Agreement. Any
Designated Lender shall be considered a Lender; provided that in the case of an
Affiliate or branch of a Lender, such provisions that would be applicable with
respect to Credit Extensions actually provided by such Affiliate or branch of
such Lender shall apply to such Affiliate or branch of such Lender to the same
extent as such Lender; provided that for the purposes only of voting in
connection with any Credit Document, any participation by any Designated Lender
in any outstanding Credit Extension shall be deemed a participation of such
Lender.

2.19 Extension of Maturity Date.

(a) Request for Extension. The Borrowers may by written notice to the
Administrative Agent (who shall promptly notify the Lenders) given not less than
forty-five (45) days prior to the first and/or second anniversary of the Second
Amendment Effective Date, request that each Lender extend the Maturity Date for
an additional one (1) year from the then existing Maturity Date; provided, that
the Borrowers shall only be permitted to exercise this extension option two
(2) times during the term of this Agreement.

(b) Lenders Election to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
fifteen (15) days following the receipt of notice of such request from the
Administrative Agent (the “Notice Date”), advise the Administrative Agent in
writing whether or not such Lender agrees to such extension (and each Lender
that determines not to so extend its Maturity Date (a “Non-Extending Lender”)
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrowers of each Lender’s determination under this Section 2.19 promptly
and in any event no later than the date fifteen (15) days after the Notice Date
(or, if such date is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Borrowers shall have the right on or
before the applicable anniversary of the Second Amendment Effective Date to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.13, each of which Additional
Commitment Lenders shall have entered into an Assignment and Assumption pursuant
to which such Additional Commitment Lender shall, undertake a Revolving
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Revolving Commitment shall be in addition to such Lender’s Revolving
Commitment hereunder on such date) and shall be a “Lender” for all purposes of
this Agreement.



--------------------------------------------------------------------------------

(e) Minimum Extension Requirement. If all of the Lenders agree to any such
request for extension of the Maturity Date then the Maturity Date for all
Lenders shall be extended for the additional one (1) year, as applicable. If
there exists any Non-Extending Lenders that are not being replaced by Additional
Commitment Lenders, then the Borrowers shall (i) withdraw their extension
request and the Maturity Date will remain unchanged or (ii) provided that
Lenders holding at least 50.1% of the Aggregate Revolving Commitments (but for
the avoidance of doubt, not including any Additional Commitment Lenders) have
agreed to the extension request (such Lenders agreeing to such extension, the
“Approving Lenders”) no later than fifteen (15) days prior to such anniversary
of the Second Amendment Effective Date, then the Borrowers may extend the
Maturity Date solely as to the Approving Lenders and the Additional Commitment
Lenders with a reduced amount of Aggregate Revolving Commitments during such
extension period equal to the aggregate Revolving Commitments of the Approving
Lenders and the Additional Commitment Lenders; it being understood that (A) the
Maturity Date relating to any Non-Extending Lenders not replaced by an
Additional Commitment Lender shall not be extended and the repayment of all
obligations owed to them and the termination of their Revolving Commitments
shall occur on the already existing Maturity Date and (B) the Maturity Date
relating to the Approving Lenders and the Additional Commitment Lenders shall be
extended for an additional year, as applicable.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
any extension of the Maturity Date pursuant to this Section 2.19 shall not be
effective with respect to any Lender unless:

(i) on the date of such extension, the conditions for a Borrowing provided in
Section 5.02(a) and (b) shall be satisfied;

(ii) on the date of such extension, the Borrowers shall prepay any Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date; and

(iii) the Administrative Agent and the Approving Lenders receive such other
documents and deliverables as are reasonably requested by the Administrative
Agent and the Approving Lenders, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(r) Section 3.02 of the Agreement is amended by renumbering the existing
paragraph and clause (a) and adding a new clause (b) as follows:

(b) If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Credit Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Credit
Extension, such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Company, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Loan Parties shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation



--------------------------------------------------------------------------------

occurring after the Administrative Agent has notified the Company or, if
earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

(s) The first parenthetical expression in Section 3.04(b) of the Agreement is
amended to read as follows:

(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy and liquidity)

(t) Article III of the Agreement is amended by adding a new Section 3.09 as
follows:

3.09 Withholding Taxes.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Second Amendment Effective Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans under this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(u) The second paragraph of Section 4.01 of the Agreement is amended by adding
“each Subsidiary party to a Swap Contract with a Swap Bank or Treasury
Management Agreement with a Treasury Management Bank,” immediately prior to
“UAP”.

(v) Article IV of the Agreement is amended by adding a new Section 4.09 as
follows:

4.09 Appointment of Company.

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Credit Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Company may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Company deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Company shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Company on behalf of each of the Loan Parties.

(w) Section 5.02 of the Agreement is amended by (i) replacing clause (e) in its
entirety to read as follows:

(e) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Credit
Document or as to application of the proceeds of the realization of any such
rights.



--------------------------------------------------------------------------------

and (ii) adding the following new clauses (f) and (g) as follows:

(f) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.16 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(g) In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

(x) Sections 6.23, 6.24 and 6.25 of the Agreement are amended in their entirety
to read as follows:

6.23 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. The Loan Parties have instituted and maintain policies and
procedures designed to promote and achieve compliance with Sanctions and laws
related thereto.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintain policies
and procedures designed to promote and achieve compliance with such laws.

6.24 [Reserved].

6.25 Anti-Money Laundering Laws.

None of the Loan Parties or any of their Affiliates (a) is under investigation
by any Governmental Authority for, or has been charged with, or convicted of,
money laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (b) has been assessed civil penalties under any Anti-Money
Laundering Laws or (c) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Laws. Each of the Loan Parties have instituted
and maintain policies and procedures designed to ensure that such Loan Party and
its Subsidiaries each is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws.

(y) Clause (a) of Section 7.02 of the Agreement is amended to read as follows:

(a) the Patriot Act, OFAC rules and regulations and all Sanctions and laws
related thereto.



--------------------------------------------------------------------------------

(z) Section 7.10 of the Agreement is amended in its entirety to read as follows:

7.10 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

(aa) Article VII of the Agreement is amended by adding a new Section 7.15 to
read as follows:

7.15 PPSA Covenant.

(a) PPSA Further Assurances. If the Administrative Agent determines that a
document (or a transaction in connection with it) is or contains a security
interest for the purposes of the PPS Law, each Borrower agrees to do anything
(such as obtaining consents, signing and producing documents, getting documents
completed and signed and supplying information) which the Administrative Agent
asks and considers necessary for the purposes of (i) ensuring that the security
interest is enforceable, perfected (including, where possible, by control in
addition to registration) and otherwise effective; (ii) enabling the
Administrative Agent to apply for any registration, or give any notification, in
connection with the security interest so that the security interest has the
priority required by the Administrative Agent; or (iii) enabling the
Administrative Agent to exercise rights in connection with the security
interest.

(b) PPSA Undertakings. If any Borrower holds any security interests for the
purposes of the PPS Law and if failure by such Borrower to perfect such security
interests would materially adversely affect its business, such Borrower agrees
to implement, maintain and comply in all material respects with, procedures for
the perfection of those security interests. These procedures must include
procedures designed to ensure that the Borrowers take all reasonable steps under
the PPS Law to continuously perfect any such security interest including all
steps reasonably necessary (i) for the applicable Borrower to obtain, the
highest ranking priority possible in respect of the security interest (such as
perfecting a purchase money security interest or perfecting a security interest
by control); and (ii) to reduce as far as possible the risk of a third party
acquiring an interest free of the security interest (such as including the
serial number in a financing statement for personal property that may or must be
described by a serial number). If the Administrative Agent asks, each Borrower
agrees to arrange at its expense an audit of the PPS Law procedures. The
Administrative Agent may ask the applicable Borrower to do this if it reasonably
suspects that such Borrower is not complying with this clause.

(c) Costs of Further Assurance and Undertaking . Everything a Borrower is
required to do under this Section 7.15 is at the Borrower’s expense. Each
Borrower agrees to pay or reimburse the costs of the Administrative Agent in
connection with anything a Borrower is required to do under this Section.

(d) Exclusion of PPSA Provisions. If a document (or a transaction in connection
with it) is or contains a security interest for the purposes of the PPSA, each
party agrees that to the extent the law permits them to be excluded (i) sections
142 and 143 of the PPSA are excluded and the relevant secured party need not
comply with the following provisions of the PPSA: sections 95, 118, 121(4), 125,
130, 132(3)(d), 132(4) and any other provision of the PPSA notified to the
grantor by the relevant secured party after the date of this agreement; and
(ii) the Administrative Agent need not give any notice required under any
provision of the PPSA (except section 135).



--------------------------------------------------------------------------------

(bb) Section 8.01(c) of the Agreement is amended in its entirety to read as
follows:

(c) an unsecured working capital facility for GPC Asia Pacific Group Pty Ltd
and/or any of its wholly-owned Subsidiaries;

(cc) Section 8.01(d) of the Agreement is amended by adding “unsecured”
immediately prior to “Indebtedness of UAP”.

(dd) Section 8.01(g) of the Agreement is amended by replacing “Other” with
“other”.

(ee) Article VIII of the Agreement is amended by adding new Sections 8.12 and
8.13 as follows:

8.12 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach or violate (a) the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, (b) Anti-Money Laundering
Laws or (c) Sanctions.

8.13 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

(ff) Section 9.16 of the Agreement is amended by adding the following as a new
paragraph at the end of such section:

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received a Guaranteed Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Treasury Management Bank
or Swap Bank, as the case may be. Each Treasury Management Bank or Swap Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

(gg) Section 10.08 of the Agreement is amended by replacing the term “joint book
manager” with “joint bookrunner”.

(hh) Section 10.11 of the Agreement is amended by replacing “written notice of
such Obligations” with “a Guaranteed Party Designation Notice”.

(ii) The proviso in Section 11.01 of the Agreement is amended by (i) replacing
the “and” immediately prior to clause (iv) with a “,” and (ii) adding the
following new clauses (v) and (vi);

(v) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, the Borrowers, the
other Loan Parties and the relevant Lenders providing such additional credit
facilities (x) to add one or more additional



--------------------------------------------------------------------------------

credit facilities to this Agreement, to permit the extensions of credit from
time to time outstanding hereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Credit
Documents and the Revolving Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (y) to change, modify or alter
Section 2.13 or Section 9.16 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements) enumerated in this clause
(v), and (vi) if following the Second Amendment Effective Date, the
Administrative Agent and the Company shall have jointly identified an
inconsistency, obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, then the Administrative
Agent and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.

(jj) Section 11.02(b) of the Agreement is amended by replacing “(including
e-mail and Internet or intranet websites)” with “(including e-mail, FPML
messaging and Internet or intranet websites)”.

(kk) Section 11.02(c) of the Agreement is amended by adding “or notices through
the Platform, any other electronic platform or electronic messaging service or”
immediately following “transmission of Borrower Materials”.

(ll) The parenthetical in Section 11.02(e) of the Agreement is amended by adding
“Notices of Loan Prepayment,” immediately following “Revolving Loan Notices,”.

(mm) Section 11.06(f) of the Agreement is amended by replacing each instance of
“Bank of America, N.A. (Australia branch)” with “Bank of America, N.A.
(Australian branch)”.

(nn) Section 11.13 of the Agreement is amended by (i) replacing “or a
Non-Consenting Lender” in the first paragraph thereto with “, a Non-Consenting
Lender or a Non-Extending Lender” and (ii) amending clause (e) to read as
follows:

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
or a Non-Extending Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender or such Non-Extending Lender, as applicable, to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender or such Non-Extending Lender and the
mandatory assignment of such Non-Consenting Lender’s or such Non-Extending
Lender’s, as applicable, Revolving Commitments and outstanding Revolving Loans
and participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender or such Non-Extending Lender, as applicable, of an
Assignment and Assumption.



--------------------------------------------------------------------------------

(oo) Section 11.16 of the Agreement is amended in its entirety to read as
follows:

11.16 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Credit Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

(pp) Schedule 2.01 of the Agreement is amended to read as Schedule 2.01 attached
hereto.

(qq) Schedule 2.16(a) of the Agreement is amended to read as Schedule 2.16(a)
attached hereto.

(rr) Schedule 6.22 of the Agreement is amended to read as Schedule 6.22 attached
hereto.

(ss) A new Exhibit 1.01 is added to the Agreement in the form of Exhibit 1.01
attached hereto, and “Exhibit 1.01 Form of Guaranteed Party Designation Notice”
is added in the appropriate order in the table of schedules and exhibits to the
Agreement.

(tt) A new Exhibit 2.05 is added to the Agreement in the form of Exhibit 2.05
attached hereto, and “Exhibit 2.05 Form of Notice of Loan Prepayment” is added
in the appropriate order in the table of schedules and exhibits to the
Agreement.

2. Waiver of Breakage Costs. Inasmuch as Revolving Loans are outstanding at the
time of the increase in the Aggregate Revolving Commitments and reallocation of
Applicable Percentages pursuant to this Amendment, the Borrowers must make
prepayments and adjustments on the Revolving Loans as are necessary to give
effect to such increased Aggregate Revolving Commitments and reallocated
Applicable Percentages. The Borrowers, in consultation with the Administrative
Agent, have endeavored to manage the allocation of Applicable Percentages and
the selection of Interest Periods with respect to outstanding Eurocurrency Rate
Loans in such a manner as to minimize break-funding costs. Nonetheless, such
prepayments of Revolving Loans likely will cause breakage costs. Notwithstanding
the provisions of Section 3.05 of the Agreement, each of the Lenders party
hereto hereby waives its right to receive compensation or reimbursement for such
breakage costs.

3. Lender Joinder.

(a) Each bank or other financial institution party hereto that did not have a
Revolving Commitment and/or Loans under the Agreement prior to the Second
Amendment Effective Date (each, a “New Lender”) hereby agrees to provide a
Revolving Commitment to the Borrowers in the amount for such New Lender as set
forth on Schedule 2.01 attached hereto.



--------------------------------------------------------------------------------

(b) Each New Lender shall be deemed to have purchased, without recourse, a risk
participation from the L/C Issuer in all Letters of Credit (including Existing
Letters of Credit) under the Agreement and the obligations arising thereunder in
an amount equal to its Applicable Percentage of the obligations under such
Letters of Credit, and shall absolutely, and unconditionally assume, and be
obligated to pay to the L/C Issuer when due as provided in the Agreement, its
Applicable Percentage of the obligations arising under such Letters of Credit.
Each New Lender shall be deemed to have purchased, without recourse, a risk
participation from each Swing Line Lender in all Swing Line Loans made by it
under the Agreement and the obligations arising thereunder in an amount equal to
its Applicable Percentage of the obligations under such Swing Line Loans, and
shall absolutely and unconditionally assume, and be obligated to pay to each
Swing Line Lender when due as provided in the Agreement, its Applicable
Percentage of the obligations arising under such Swing Line Loans.

(c) Each New Lender (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Agreement, (B) from and after the date hereof, it shall be
bound by the provisions of the Agreement as a Lender thereunder and shall have
the obligations of a Lender thereunder, (C) it has received copies of the
Agreement and any other Loan Documents requested by it, together with copies of
the most recent financial statements delivered pursuant to Section 7.09 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and, based on
such information, has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and (D) it has
delivered to the Borrowers and/or the Administrative Agent, as applicable, any
documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by such New Lender (including, but not
limited to, completion, execution and delivery of applicable Internal Revenue
Service tax withholding exemption forms); and (ii) agrees that it will
(A) independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (B) perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

(d) Each of the Loan Parties, the Lenders (including the New Lenders) and the
Administrative Agent agrees that, as of the Second Amendment Effective Date,
each New Lender shall (i) be a party to the Agreement, (ii) be a “Lender” for
all purposes of the Agreement and the other Loan Documents and (iii) have the
rights and obligations of a Lender under the Agreement and the other Loan
Documents.

4. Conditions Precedent. This Amendment shall be effective upon receipt by the
Administrative Agent of the following:

(a) counterparts of this Amendment duly executed by the Loan Parties, the
Lenders, Bank of America, N.A., in its capacities as Administrative Agent and
Domestic Swing Line Lender, Bank of America, N.A., acting through its Canada
branch, as Canadian Swing Line Lender, and Bank of America, N.A. (Australian
branch), as Australian Swing Line Lender;

(b) favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the date of this Amendment and
in form and substance reasonably satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------

(c) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date hereof, together with such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Executive Officers of each Loan Party evidencing the
identity, authority and capacity of each Executive Officer thereof authorized to
act as an Executive Officer in connection with this Amendment, the Agreement and
the other Credit Documents to which such Loan Party is a party;

(d) evidence in form and substance reasonably satisfactory to the Administrative
Agent that each Loan Party is duly organized or formed and is validly existing,
in good standing and qualified to engage in business in its state of
organization or formation;

(e) a certificate signed by an Executive Officer of the Company certifying that,
on the Second Amendment Effective Date, (i) there shall not have occurred since
December 31, 2014 any event or condition that has had or could reasonably be
expected, either individually or in the aggregate, to have a Materially Adverse
Effect, (ii) there does not exist any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrowers, threatened in any court of before
any arbitrator or governmental authority that could reasonably be expected to
have a Materially Adverse Effect and (iii) no Default exists, or would result
from the transactions contemplated herein;

(f) documentation and other information, in form and substance reasonably
satisfactory to the Lenders, that is required by regulatory authorities under
applicable “know your customer”, anti-money laundering and anti-terrorism rules
and regulations, including without limitation, the Patriot Act;

(g) all applicable licenses, consents, permits and approvals as deemed necessary
by each Lender in order to execute and perform the transactions contemplated by
this Amendment and the other Loan Documents; and

(h) any fees required to be paid on or before the Second Amendment Effective
Date and all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Second Amendment Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

5. Miscellaneous.

(a) This Amendment shall be deemed to be, and is, a Credit Document.

(b) Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Agreement or the other Credit Documents or any
certificates, documents, agreements and instruments executed in connection
therewith and (iii) affirms all of its obligations under the Credit Documents.

(c) Effective as of the date hereof, all references to the Agreement in each of
the Credit Documents shall hereafter mean the Agreement as amended by this
Amendment.



--------------------------------------------------------------------------------

(d) Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Loan Parties as follows:

(i) such Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment;

(ii) this Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity);

(iii) no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment; and

(iv) the representations and warranties of the Loan Parties set forth in Article
VI of the Agreement and in each other Credit Document, or which are contained in
any document furnished in connection therewith, are true and correct true on and
as of the date of this Amendment, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
hereof, the representations and warranties contained in Section 6.13 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.09 of the Agreement.

(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopy, pdf or other similar electronic transmission shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered.

(f) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS:     GENUINE PARTS COMPANY,     a Georgia corporation     By:  

/s/ Frank M. Howard

    Name:   Frank M. Howard     Title:   Senior Vice President and Treasurer    
UAP INC.,     a company constituted under the laws of Quebec     By:  

/s/ Frank M. Howard

    Name:   Frank M. Howard     Title:   Treasurer DESIGNATED BORROWERS:     GPC
ASIA PACIFIC PTY LTD,     an Australian proprietary company limited by shares
registered under the laws of the State of Victoria     By:  

/s/ Julian Alexander Buckley

    Name:   Julian Alexander Buckley     Title:   Director     By:  

/s/ Cary Laverty

    Name:   Cary Laverty     Title:   Company Secretary     GPC ASIA PACIFIC
LIMITED,     a New Zealand proprietary company limited by shares registered
under the laws of New Zealand     By:  

/s/ Mark Brunton

    Name:   Mark Brunton     Title:   Executive General Manager, Repco NZ,
Director     By:  

/s/ Julian Alexander Buckley

    Name:   Julian Alexander Buckley     Title:   Director

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    GPC ASIA PACIFIC GROUP PTY LTD,     an Australian proprietary company
limited by shares registered under the laws of the State of Victoria     By:  

/s/ Julian Alexander Buckley

    Name:   Julian Alexander Buckley     Title:   Director     By:  

/s/ Cary Laverty

    Name:   Cary Laverty     Title:   Company Secretary    

GPC ASIA PACIFIC ACQUISITION CO PTY LTD,

an Australian proprietary company limited by shares registered under the laws of
the State of Victoria

    By:  

/s/ Julian Alexander Buckley

    Name:   Julian Alexander Buckley     Title:   Director     By:  

/s/ Cary Laverty

    Name:   Cary Laverty     Title:   Company Secretary    

GPC ASIA PACIFIC HOLDINGS PTY LTD.,

an Australian proprietary company limited by shares registered under the laws of
the State of Victoria

    By:  

/s/ Julian Alexander Buckley

    Name:   Julian Alexander Buckley     Title:   Director     By:  

/s/ Cary Laverty

    Name:   Cary Laverty     Title:   Company Secretary

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Joan Mok

    Name:   Joan Mok     Title:   Vice President LENDERS:     BANK OF AMERICA,
N.A.,     as a Lender, Domestic Swing Line Lender and L/C Issuer     By:  

/s/ Brooke Wiehe

    Name:   Brooke Wiehe     Title:   Senior Vice President     BANK OF AMERICA,
N.A., acting through its Canada branch,     as Canadian Swing Line Lender and
Canadian L/C Issuer     By:  

/s/ Medina Sales de Andrade

    Name:   Medina Sales de Andrade     Title:   Vice President     BANK OF
AMERICA, N.A. (Australian branch),     as Australian Swing Line Lender     By:  

/s/ Neena Vajani

    Name:   Neena Vajani     Title:   Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    SUNTRUST BANK,     as a Lender     By:  

/s/ David West

    Name:   David West     Title:   Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    WELLS FARGO BANK, N.A.,     as a Lender     By:  

/s/William Nixon

    Name:   William Nixon     Title:   Senior Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.,     as a Lender     By:  

/s/ John A. Horst

    Name:   John A. Horst     Title:   Executive Director

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    TORONTO DOMINION (TEXAS) LLC,     as a Lender and Canadian L/C Issuer    
By:  

/s/ Mark Narbey

    Name:   Mark Narbey     Title:   Authorized Signatory

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Frances W. Josephic

    Name:   Frances W. Josephic     Title:   Vice President     U.S. BANK
NATIONAL ASSOCIATION,    

CANADA BRANCH,

as a Lender

    By:  

/s/ John P. Rehob

    Name:   John P. Rehob     Title:   Vice President & Principal Officer

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    AUSTRALIA AND NEW ZEALAND BANKING    

GROUP LIMITED,

as a Lender

    By:  

/s/ Damodar Menon

    Name:   Damodar Menon     Title:   Executive Director

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    SANTANDER BANK, N.A.,     as a Lender     By:  

/s/ Pedro Bell Astorza

    Name:   Pedro Bell Astorza     Title:   SVP – Corporate Banking

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,     as a Lender     By:  

/s/ George Stoecklein

    Name:   George Stoecklein     Title:   Director

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    BRANCH BANKING AND TRUST COMPANY,     as a Lender     By:  

/s/ Bradley B. Sands

    Name:   Bradley B. Sands     Title:   Assistant Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    THE NORTHERN TRUST COMPANY,     as a Lender     By:  

/s/ Kathryn Schad Reuther

    Name:   Kathryn Schad Reuther     Title:   SVP

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    REGIONS BANK,     as a Lender     By:  

/s/ Gilbert H. Reese

    Name:   Gilbert H. Reese     Title:   Senior Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    FIFTH THIRD BANK, an Ohio Banking Corporation,     as a Lender     By:  

/s/ Kenneth W. Deere

    Name:   Kenneth W. Deere     Title:   Senior Vice President    

FIFTH THIRD BANK, an Ohio Banking Corporation and authorized foreign bank under
the Bank Act (Canada),

as a Lender

    By:  

/s/ Ramin Ganjavi

    Name:   Ramin Ganjavi     Title:   Director

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    HSBC Bank USA, N.A.,     as a Lender     By:  

/s/ Heather Allen

    Name:   Heather Allen     Title:   SVP

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    BMO HARRIS BANK, N.A.,     as a Lender     By:  

/s/ Isabella Battista

    Name:   Isabella Battista     Title:   Director    

BANK OF MONTREAL,

as a Lender

    By:  

/s/ Helen Alvarez-Hernandez

    Name:   Helen Alvarez-Hernandez     Title:   Director

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    NATIONAL AUSTRALIA BANK LIMITED,     as a Lender     By:  

/s/ Courtney Cloe

    Name:   Courtney Cloe     Title:   Director

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    BARCLAYS BANK PLC,     as a Lender     By:  

/s/ Christopher R. Lee

    Name:   Christopher R. Lee     Title:   Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    SYNOVUS BANK,     as a Lender     By:  

/s/ John R. Frierson

    Name:   John R. Frierson     Title:   Senior Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

    FIRST TENNESSEE BANK, N.A.,     as a Lender     By:  

/s/ Jamie M. Swisher

    Name:   Jamie M. Swisher     Title:   Vice President

 

GENUINE PARTS COMPANY

SECOND AMENDMENT TO SYNDICATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments and Applicable Percentages

 

Lender

   Revolving Commitment      Applicable Percentage   Bank of America, N.A.      
SunTrust Bank       Wells Fargo Bank, N.A       JPMorgan Chase Bank, N.A.      
Toronto Dominion (Texas) LLC       U.S. Bank National Association      
Australia and New Zealand Banking Group Limited       Santander Bank, N.A.      
The Bank of Tokyo-Mitsubishi UFJ. Ltd.       Branch Banking and Trust Company   
   The Northern Trust Company       Regions Bank       Fifth Third Bank      
HSBC Bank USA, N.A.       BMO Harris Bank, N.A.       National Australia Bank
Limited       Barclays Bank PLC       Synovus Bank       First Tennessee Bank,
N.A.         

 

 

    

 

 

 

Total:

   $ 1,200,000,000.00         100.000000000 % 

 

* Complete copy will be furnished to Commission upon request.



--------------------------------------------------------------------------------

Schedule 2.16(a)

Designated Borrowers as of Second Amendment Effective Date

 

Designated Borrower

  

Identification Number

  

Jurisdiction of Incorporation

GPC Asia Pacific Pty Ltd    ABN 97 097 993 283    Victoria, Australia GPC Asia
Pacific Limited    NZ company number 1158404    New Zealand GPC Asia Pacific
Group Pty Ltd    ACN 123 768 936    Victoria, Australia GPC Asia Pacific
Acquisition Co Pty Ltd    ABN 42 153 300 095    Victoria, Australia

GPC Asia Pacific Holdings Pty Ltd.

   ABN 80 162 550 978    Victoria, Australia



--------------------------------------------------------------------------------

Schedule 6.22

Taxpayer Identification Numbers and Other Identifying Information

 

Entity

  

Tax Identification
Number

(or Equivalent)

  

Organizational

Identification

Number

(or Equivalent)

and Entity

Type

  

Jurisdiction of
Incorporation

(or

Equivalent)

  

Loan Party

  

Ownership

Interest

Genuine Parts Company

   58-0254510    J505042 Corporation    Georgia    Borrower    Public Company

UAP Inc.

   105436570RT0001    1148104871 Company    Quebec, Canada    Borrower    100%

GPC Asia Pacific Pty Ltd

   773 148 519    ACN 097 993 283 ABN 97 097 993 282 Company    Victoria,
Australia    Designated Borrower    100%

GPC Asia Pacific Limited

   IRD number 80049188    Co Number: 1158404 Company    New Zealand   
Designated Borrower    100%

GPC Asia Pacific Group Pty Ltd

   861 162 583    ACN 123 768 936 ABN 66 123 768 936 Company    Victoria,
Australia    Designated Borrower    100%

GPC Asia Pacific Acquisition Co Pty Ltd

   946 589 701    ACN 153 300 095 ABN 42 153 300 095 Company    Victoria,
Australia    Designated Borrower    100%

GPC Asia Pacific Holdings Pty Ltd.

   946 308 772    ACN 162 550 978 ABN 80 162 550 978 Company    Victoria,
Australia    Designated Borrower    100%



--------------------------------------------------------------------------------

EXHIBIT 1.01

FORM OF GUARANTEED PARTY DESIGNATION NOTICE

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Syndicated Facility
Agreement, dated as of September 11, 2012 (as amended, restated, extended,
supplemented, increased or otherwise modified in writing from time to time, the
“Agreement”), among Genuine Parts Company, a Georgia corporation (the
“Company”), UAP INC., a company constituted under the laws of Quebec, the
Designated Borrowers from time to time party thereto, the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Agreement.
DATE:    [Date]

 

 

[Name of Treasury Management Bank/Swap Bank] (the “Guaranteed Party”) hereby
notifies you, pursuant to the terms of the Agreement, that the Guaranteed Party
meets the requirements of a [Treasury Management Bank] [Swap Bank] under the
terms of the Agreement and is a [Treasury Management Bank] [Swap Bank] under the
Agreement and the other Credit Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 

  ,

as a [Treasury Management Bank] [Swap Bank]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.05

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:      Bank of America, N.A., as Administrative Agent RE:      Syndicated
Facility Agreement, dated as of September 11, 2012 (as amended, restated,
extended, supplemented, increased or otherwise modified in writing from time to
time, the “Agreement”), among Genuine Parts Company, a Georgia corporation (the
“Company”), UAP INC., a company constituted under the laws of Quebec, the
Designated Borrowers from time to time party thereto, the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Agreement.
DATE:      [Date]

The [Company][undersigned Borrower] hereby notifies the Administrative Agent
that on                     1 pursuant to the terms of Section 2.05(a) of the
Agreement, [the Company][such Borrower] intends to prepay the following Loans as
more specifically set forth below:

¨     Voluntary prepayment of [Revolving Loans][[Domestic][Australian][Canadian]
Swing Line Loans]2 in the following amount(s):

¨     Eurocurrency Rate Loans: $            3

Applicable Interest Period:             

¨     Base Rate Loans: $            4

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf”) shall be
effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1  Specify date of such prepayment.

2  Any prepayment of Domestic Swing Line Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal thereof then outstanding), and any prepayment of
Australian Swing Line Loans or Canadian Swing Line Loans shall be in a minimum
principal amount of $250,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding).

3  Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

4  Any prepayment of Base Rate Loans (other than Swing Line Loans) shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or if less, the entire principal amount thereof outstanding).



--------------------------------------------------------------------------------

[                    ] By:  

 

Name:   Title:  